DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1 recites “a perimeter wall of a trailer”. This limitation is unclear, as “a trailer” is previously recited in claim 1, and it is unclear if the multiple recitations of “a trailer” are intended to refer to different structure. Examiner recommends that “a perimeter wall of a trailer” is replaced with “a perimeter wall of the trailer”. Appropriate correction is required. 
Claim 1 recites “said panel being completely covered by said cover bracket when said panel is in said closed position”. This limitation is unclear, as it is unclear how the panel would be considered to be “completely covered by said cover bracket when said panel is in said closed position”. Examiner notes that, as viewed from Applicants Figures 1-3, the panel (element 50) never seems to be “completely covered by said cover bracket (element 40)” regardless of the position of the panel, as a large portion of the front surface of the panel is always exposed, and in the closed position of the panel, it appears that the cover bracket only covers the edges of the panel. Examiner further notes that Applicants paragraph [0025] (See Patent Application Publication US 2020/0256102) of Applicants specification recites “the side edges and lower edge 52 of the panel 50 are completely covered by the cover bracket 40 when the panel 50 is in the 
Examiner notes that Claims 2-20 are objected to for depending from a base claim with an objection.

Allowable Subject Matter
As best understood, Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634